Citation Nr: 0427334	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  This case has since been 
transferred to the Nashville, Tennessee VARO and was 
previously remanded by the Board in February 2001 and April 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The diagnostic criteria for evaluating spine disorders have 
recently been revised, with provisions for intervertebral 
disc syndrome effective only from September 23, 2002 and 
other provisions effective only from September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (August 27, 2003).  

In a May 2004 Supplemental Statement of the Case, the RO 
notified the veteran of the general rating formula for 
diseases and injuries of the spine (Diagnostic Codes 5235-
5242) but did not provide the new, specific criteria for 
intervertebral disc syndrome (Diagnostic Code 5243).  The 
Board also notes that the veteran's October 2003 VA 
examinations did not address the frequency and duration of 
incapacitating attacks of the veteran's low back symptoms, 
which are contemplated under the criteria of Diagnostic Code 
5243.  Finally, during his October 2003 VA spine examination, 
the veteran reported treatment one month earlier at the 
Leatherman Spine Center, but records of such treatment have 
not been obtained to date.

Accordingly, this case is REMANDED for the following action:

1.  After obtaining a signed release 
form, with address information, from the 
veteran, the Leatherman Spine Center 
should be contacted so as to obtain all 
medical records of the veteran.  All 
obtained records must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  The veteran should then be afforded a 
VA spine examination addressing the 
symptoms and severity of his service-
connected low back disorder.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  The examiner should conduct 
range of motion testing of the lumbar 
spine and comment on the presence and 
extent of any painful motion or 
functional loss due to pain.  The 
examiner should also comment on the 
frequency and length of any 
incapacitating episodes resulting from 
intervertebral disc syndrome in the past 
twelve months.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to an 
increased evaluation for residuals of a 
fracture of the lumbar spine should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the revised provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5243 included) and 
be afforded a reasonable period of time 
in which to respond before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




